Citation Nr: 1043218	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a left foot scar 
with a history of osteomyelitis and surgery, secondary to old 
trauma.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  By a July 2004 rating decision, the RO denied an application 
to reopen a previously denied claim of service connection for a 
scar on the lateral aspect of the left foot with history of 
osteomyelitis and surgery.  The Veteran did not appeal the 
decision.

2.  Evidence received since the RO's July 2004 decision consists 
of service department records that are related to the claimed 
disability that were in existence from the time that the Veteran 
first sought service connection and were sufficiently identified 
by the Veteran.


CONCLUSIONS OF LAW

1.  The July 2004 RO decision, which determined that no new and 
material evidence had been submitted to reopen the Veteran's 
previously denied claim of service connection for a scar on the 
lateral aspect of his left foot, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted consisting of 
service treatment and service department records; as a result, 
the claim of entitlement to service connection for a painful scar 
on the lateral aspect of the left foot with history of 
osteomyelitis and surgery must be reconsidered.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran entered military service in October 1969.  After his 
pre-enlistment medical examination, he was found to be qualified 
for military service.  At that examination, his physical profile 
for his "lower extremities," was recorded as a level "1."  A 
report of medical history noted that the Veteran had had two foot 
operations before service, including surgery for a graft after a 
cut.  No residuals were noted.  His service treatment records 
(STRs) include records from Walter Reed General Hospital in 
Washington, D.C., and Kimbrough Hospital in Ft. Meade, Maryland, 
and show treatment for left foot pain.  Specifically, in March 
1970, the Veteran presented with complaints of pain in his left 
foot when wearing his military boots and most types of shoes.  It 
was noted that he had a large defect over the lateral aspect of 
his left foot.  An old traumatic injury was noted.  The Army 
physician recommended a "P-3" profile and referred the Veteran 
to the podiatry clinic at Walter Reed Hospital to determine 
whether the Veteran could be fitted with a special boot or shoes 
to alleviate his pain.

The April 1970 report from the podiatry clinic noted a 
hypertrophic scar along the plantar aspect of the left foot and 
sensitivity on palpation of the perimeter of the skin graft and 
the dorsal metatarsal area.  It was recommended that the Veteran 
be discharged from service because there was no device that would 
make him capable of performing his military duties.  An addendum 
to that report documented the parameters of the Veteran's scar 
and reported that the scar was painful on palpation and in any 
type of footgear.  The examiner again expressed his belief that 
the Veteran should be discharged from service because there was 
no currently available orthotic or device that could be worn to 
make him able to function in a military environment.  The 
examiner noted that the Veteran's left foot condition had existed 
prior to service.

A May 1970 medical examination report recorded that the Veteran 
had a painful contracture of a scar of the left foot, which had 
existed prior to service.  His physical profile for his "lower 
extremities" was recorded as a level "4."  The Army examiner 
noted that the Veteran was unfit for military duty.

During a June 1970 Medical Board proceeding, it was determined 
that the Veteran was medically unfit for further military 
service.  A painful, deforming scar on the lateral aspect of the 
left foot due to an old trauma was noted.  The Medical Board 
recommended that the Veteran be processed for separation from 
service.  It was determined that the Veteran's left foot 
condition was "neither incident to nor aggravated by military 
service."  The Veteran was separated from active military 
service that same month.  

A VA medical record dated on July 8, 1970, reveals that on July 
4, 1970, the Veteran's foot began to bleed.  He was noted to have 
an old surgical defect of his left foot and was referred to the 
surgical clinic.  A July 17, 1970, treatment entry noted that the 
Veteran's left foot was re-grafted two years earlier because the 
graft kept breaking.  The examiner surmised that this was likely 
due to trauma inherent in its location.  No treatment was 
indicated.  

Service connection for a left foot scar for treatment purposes 
was denied in September 1970.  The RO reasoned that service 
connection was not warranted because the service records did not 
show any trauma or increase in the basic pathology with reference 
to the Veteran's pre-existing injury to his left foot.  

In February 1975, the Veteran sought an award of VA benefits.  He 
indicated that in service, he had been treated at Fort Polk, 
Louisiana, Fort Lee, Virginia, and at Walter Reed Hospital.  In 
September 1975, the Veteran submitted a copy of a medical report 
filed for review by the State Disability Determination Services.  
That report indicated that at age nine, the Veteran was involved 
in a lawnmower accident, suffering a severe injury to the lateral 
aspect of the left foot.  There was tissue and bone loss.  
Surgery with skin grafting was performed.  Since that time, the 
Veteran had experienced tenderness and numbness over the lateral 
aspect of the left foot and, at times, periods of ulceration.  It 
was noted that he had a constant problem finding shoes that he 
could walk in and that would fit over the scarred area.  The RO 
determined that a permanent and total pension rating was not 
warranted.  

In November 1987, the Veteran claimed service connection for his 
left foot disability.  He indicated that he was receiving 
outpatient treatment at the VA medical center (MC) in Jackson, 
Mississippi.  Treatment records dated from December 1984 to 
February 1987 from the Jackson VAMC were associated with the 
claims folder.  In February 1988, the Veteran indicated that he 
had also been treated at the Dallas, Texas, VAMC.  In April 1988, 
the RO denied service connection for the Veteran's left foot 
disability, finding that it had existed prior to service and was 
not aggravated thereby.  The Veteran did not appeal that 
decision.

In March 2004, the Veteran sought to reopen his previously denied 
claim for service connection for his left foot disability.  He 
requested the RO to obtain his STRs and indicated that he was 
receiving treatment at the Jackson VAMC.  Treatment records from 
the Jackson VAMC and the Natchez, Mississippi, community based 
outpatient clinic (CBOC) dated from August 2003 to June 2004 were 
associated with the claims folder.  A June 2004 record reveals 
that the Veteran had an area on the lateral aspect of the left 
foot that had been excised/amputated.  

In a July 2004 decision, the RO determined that the Veteran had 
not submitted new and material evidence sufficient to reopen his 
claim for service connection for a painful scar, lateral aspect 
of the left foot.  The RO reasoned that none of the evidence 
since the April 1988 RO decision showed that the Veteran's 
disability was incurred in or aggravated by his military service.  
The evidence fails to show that the Veteran filed a notice of 
disagreement (NOD) as to that decision.

In October 2006, the Veteran again sought to reopen his 
previously denied service connection claim.  He stated that he 
injured his left foot while stationed at Fort Polk and indicated 
that he was receiving treatment at the Jackson VAMC.  

The RO obtained treatment records from the Jackson VAMC and the 
Natchez CBOC dated from December 2004 to October 2006.  The 
records reveal treatment for complaints of left foot pain, as 
well as a diagnosis of diabetes.  It was noted that the Veteran 
had three surgeries on his left foot and that a nerve was removed 
due to inflammation.  The Veteran reported increased pain with 
walking or wearing shoes.  The Veteran stated that his disability 
had existed before service, but was worsened therein.  X-ray 
findings revealed osteopenia, but no other bony abnormality.  

In February 2007, the RO sent to the Veteran a letter informing 
him of how to substantiate his claim to reopen, to include 
providing him with the basis of the RO's previous denial and 
alerting him to the fact that he had to submit new and material 
evidence before his claim could be readjudicated on the merits.  

In a July 2007 decision, the RO determined that the evidence 
submitted since the RO's July 2004 decision was not new and 
material because it did not show that the Veteran's left foot 
disability was incurred in or aggravated by his military service.  
The Veteran filed an NOD.  He noted that the RO had VA outpatient 
treatment records though October 2006 and requested the RO to 
obtain all available treatment records.  Treatment records from 
the Jackson VAMC and Natchez CBOC, to include records from the 
Jackson VAMC podiatry clinic, dated through July 2008 were 
obtained.  

A statement of the case (SOC) was issued wherein the RO 
determined that the recently obtained VA outpatient treatment 
records did not constitute new and material evidence.  In his VA 
Form 9 (Appeal to the Board), the Veteran asserted that his pre-
existing foot disability worsened during service.  He again 
stated that he was treated at Fort Polk, Fort Meade, and Walter 
Reed Hospital.  He reported having been told in service that his 
injury was worse when he left service than it was when he entered 
service.

In May 2010, the RO requested from the National Personnel Records 
Center (NPRC) all records from Walter Reed Hospital pertaining to 
the Veteran for the period from January 1970 to the present.  The 
NPRC responded by providing service personnel and treatment 
records not previously associated with the claims folder.  The 
records included a December 1969 physical profile record from 
Fort Polk that shows that the Veteran's physical profile for the 
"lower extremities" was recorded to be a "P2."  It was 
determined that he was medically qualified for duty with 
permanent limitations.  Limited crawling, stooping, running, 
jumping, prolonged standing or marching was recorded.  It was 
recommended that the Veteran did not participate in physical 
training.  The Veteran's STRs showed that in November 1969 he was 
seen for complaints of foot pain and treated with hot soaks.  It 
was noted that his old foot injury was causing difficulty with 
marching.  The Veteran was referred to the podiatry clinic.  A 
December 1969 report noted that he was not having acute 
difficulty on examination, but would with marching.  Upon 
examination at the podiatry clinic, it was recorded that the 
Veteran had sustained a traumatic injury to his left foot at age 
nine and that he had reinjured the left foot one year prior while 
playing football.  A skin graft, attached in part directly to the 
bone, was reported.  It was noted to be hyperactive, with no 
areas of paresthesia.  An impression of reactive skin graft and 
scar, lateral side of left foot, was recorded.  A March 1970 
entry documented that the Veteran was seen at the podiatry clinic 
at Kenner Army Hospital, Fort Lee, for complaints of foot pain.  
It was noted that his pain was not due to the pressure on the 
scar of his foot but due to the way that his foot functions.

Also associated with the claims folder were VA outpatient 
treatment records dated from June 2006 to August 2009.  An April 
2007 VA podiatry clinic note recorded that the Veteran had a 
partial amputation of the left foot secondary to trauma to 
diabetes.  In January 2008, he was seen for secondary changes to 
contractive foot deformity secondary to his previous surgery.  
The Veteran inquired as to whether his scarring would have 
affected his current condition.  The examiner informed him that 
any type of scarring and anything pertaining to the foot plantar 
surface would cause difficulty walking and lead to other 
problems, such as the ones that he was then experiencing.  

In July 2010, the RO issued a supplemental SOC (SSOC) wherein it 
"reopened" the Veteran's previously denied claim upon finding 
that the newly submitted service treatment records constituted 
new and material evidence.  The RO denied the Veteran's claim on 
the merits, however, because it found that the evidence failed to 
show that Veteran's pre-existing left foot scar permanently 
worsened as a result of his military service.

II.  Analysis

Petition to Reopen Previously Denied Claim

The Board notes that the Veteran was last previously denied 
entitlement to service connection for a painful left foot scar 
with history of osteomyelitis and surgery, secondary to old 
trauma by way of the July 2004 RO decision.  Notice of that 
decision was provided the same month.  The Veteran did not appeal 
the decision, and it became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  As a result, service 
connection for a left foot scar may now be considered on the 
merits only if new and material evidence has been received since 
the time of the last final denial.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes that it must consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material is neither required nor permitted.  Id. at 
1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations 
provides the following definitions of new and material evidence:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  In making the determination of materiality, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Generally, without the submission of new and material evidence, a 
previously and finally disallowed claim will not be reconsidered 
on the merits.  If, however, after VA issues a decision on a 
claim, VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first adjudicated the 
claim, VA will reconsider the claim notwithstanding the 
provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) 
service records that are related to a claimed in-service event, 
injury or disease; (ii) additional service records forwarded by 
the Department of Defense or the service department to VA any 
time after VA's original request for service records; and (iii) 
declassified records that could not have been obtained because 
the records were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1)(i)-(iii).

The above-noted provisions do not apply if the later received or 
associated records could not have obtained by VA when it decided 
the claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from the 
respective service department, the Joint Services Records 
Research Center or any other official source.  38 C.F.R. 
§ 3.156(c)(2).

Since the last final denial of the Veteran's service connection 
claim in July 2004, STRs showing treatment for left foot pain at 
Fort Polk and Fort Lee and a record of a December 1969 Medical 
Board proceeding have been associated with the claims folder.  
There is no question that these records fall within the category 
of service records that are related to the claimed in-service 
injury, event, or disease.  Further, it is clear that these 
records have been in existence since the Veteran first sought 
service connection for his left foot disability.  Moreover, on 
his February 1975 application for VA disability award, the 
Veteran stated that he had been treated for a foot injury at Fort 
Polk in November 1969 and for a foot injury at Fort Lee in 
February 1970.  In October 2006, the Veteran again indicated that 
he had received in-service treatment related to his foot while 
stationed at Fort Polk.  The Board finds that the information 
provided was sufficient for VA to have identified and obtained 
these records.  

Accordingly, because the new evidence includes copies of relevant 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
the claim will be reconsidered.  38 C.F.R. § 3.156(c).  


ORDER

New and material evidence consisting of relevant service 
department records having been submitted, the claim of 
entitlement for service connection for a left foot scar with 
history of osteomyelitis and surgery will be reconsidered.  To 
that extent, the appeal is granted.


REMAND

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 
C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant 
records from Federal department or agency).  This duty to assist 
includes making "reasonable efforts to obtain relevant records 
(including private records)," as long as the claimant 
"adequately identifies" those records and authorizes the 
Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. 
Nicholson, 19 Vet. App. 96, 101-02 (2005).  When VA searches for 
records kept by the government, the search "shall continue until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain those 
records would be futile."  38 U.S.C.A § 5103A(b)(3); 38 C.F.R. § 
3.159(e)(1) ("If ... after continued efforts to obtain Federal 
records [VA] concludes that it is reasonably certain they do not 
exist or further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that 
fact.").  

However, VA is not required to assist a claimant in obtaining 
identified records "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C. § 5103A(a)(2); see Golz v. Shinseki, 590 F.3d 1317, 1320 
(Fed.Cir.2010).  "The duty to assist is not boundless in its 
scope" and "not all medical records . . . must be sought--only 
those that are relevant to the veteran's claim."  Id. at 1320.  
"Relevant records for the purpose of [38 U.S.C.A.] § 5103A are 
those records that relate to the injury for which the claimant is 
seeking benefits and have a reasonable possibility of helping to 
substantiate the veteran's claim."  Id. at 1321; see, e.g., 
Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed.Cir.2009) (stating 
that "VA is statutorily required to obtain all of the veteran's 
relevant service medical records, not simply those which it can 
most conveniently locate").

Here, a review of the record shows that in February 1988 the RO 
received from the Veteran a letter wherein he reported that the 
last time he was treated for his foot was at the Dallas, Texas, 
VAMC.  There is no evidence that the RO attempted to obtain 
treatment records from the Dallas VAMC.  Although the Veteran did 
not provide specific information with regard to his dates of 
treatment, it appears to the Board that the Veteran provided 
enough information for the RO to request treatment records from 
the Dallas VAMC or, at the very least, to request further 
information from the Veteran.  Because the Board cannot determine 
whether the Dallas VAMC records are relevant to the Veteran's 
claim until they are obtained and reviewed, a remand is required 
for the RO to obtain these records.  See Moore, supra; McGee v. 
Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A 
"simply does not excuse the VA's obligation to fully develop the 
facts of [a] claim based on speculation as to the dispositive 
nature of relevant records.").

The Board also notes that a June 2004 VA outpatient treatment 
note indicates that the Veteran had an area on the lateral aspect 
of the left foot that had been excised/amputated.  A June 2006 
Natchez CBOC treatment note indicates that the Veteran has had 
three surgeries on his left foot, to include the removal of a 
nerve due to inflammation.  Based on the Veteran's STRs, it 
appears that he had two surgeries prior to his entry into 
service.  Thus, on remand, the Veteran should be asked to provide 
the details of any post-service left foot surgery, to include any 
amputation or partial amputation of the left foot.  The RO should 
attempt to obtain records concerning any post-service surgical 
procedure of the left foot.  The Veteran is reminded that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  He must therefore provide as detailed 
information as possible regarding any identified outstanding 
treatment records.  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010); see Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 
1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups 
symptomatic of an underlying preexisting condition, alone, is not 
sufficient for a non-combat veteran to show increased disability 
under 38 U.S.C.[A.] § 1153 unless the underlying condition is 
worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) 
(citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).

Here, the pertinent question at issue is whether there is 
evidence that a preexisting left foot disability increased in 
severity during the Veteran's military service.  In this case, a 
prior foot surgery and skin graft were specifically noted at the 
time of the Veteran's September 1969 enlistment examination, and 
was recorded as a pre-existing condition on the report of medical 
history.  The Veteran's STRs document that the Veteran was 
treated in service for complaints of left foot pain.  It was 
noted that he had a large defect over the lateral aspect of the 
left foot, a hypertrophic scar along the plantar aspect of the 
left foot, and sensitivity on palpation of the perimeter of the 
skin graft and the dorsal metatarsal area.  A reactive skin graft 
and scar on the lateral side of left foot were also noted.  The 
May 1970 medical discharge examination report notes a painful 
contracture of left foot scar, which existed prior to service.  
The June 1980 Medical Board report shows that the Veteran had a 
painful, deforming scar over the lateral aspect of the left foot.  
The Medical Board determined that the Veteran's painful scar made 
him unfit for military service and was considered to be neither 
incident to nor aggravated by military service.

The Veteran was separated from service on June 29, 1970.  He was 
seen for treatment related to his left foot shortly thereafter, 
on July 8, 1970.  He was noted to have an old surgical defect of 
his left foot and was referred to the surgical clinic.  A July 
17, 1970, treatment entry shows that the Veteran's left foot was 
regrafted two years earlier because the graft kept breaking.  

After examining the evidence of record, the Board finds that it 
is unable to address the issue of aggravation of the Veteran's 
pre-existing painful scar of the left foot without first 
obtaining a medical opinion addressing the medical probabilities 
that his current left foot scar chronically worsened as a result 
of military service--that is, whether there was a change in the 
underlying pathology of the condition--taking into consideration 
the Veteran's assertion in his VA Form 9 that he was told that 
his foot injury was worse when leaving military service than it 
was when he entered service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA healthcare providers who have 
treated him for his left foot 
disability both before and since 
service.  This would include records 
involving all surgical procedures for 
the left foot.  The AOJ should attempt 
to obtain copies of pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured (or determined not to exist) 
and associate them with the claims 
folder.

The Veteran has also indicated that he 
received treatment at the Dallas 
VAMC.  He should be asked to provide 
information regarding the dates of 
such treatment so that the records can 
be requested.  Even if the Veteran 
does not respond, a query should be 
made for any records for the Veteran 
from the facility.

2.  After the completion of the above-
requested development, the Veteran 
should be afforded a VA examination.  
The claims folder, and a copy of this 
remand, must be provided to and 
reviewed by the examiner as part of 
the examination.  

The examiner should review all of the 
service department records, medical 
and non-medical in nature, pertaining 
to the Veteran's left foot and any 
pre-service and post-service medical 
records contained in the claims 
folder.  After considering the 
pertinent information in the record in 
its entirety, the VA examiner should 
opine whether it is at least as likely 
as not that the Veteran's preexisting 
left foot disability chronically 
worsened (i.e., underwent a permanent 
increase in the underlying pathology 
beyond the natural progression) during 
his military service.  If the examiner 
concludes that the Veteran's pre-
service disability underwent any 
increase in severity during service, 
the examiner should be asked to state 
whether any worsening was clearly and 
unmistakably the result of a natural 
progression of the disability.  All 
opinions should be set forth in detail 
and explained in the context of the 
record.

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
provided because the limits of medical 
knowledge have been exhausted or 
whether additional testing or 
information could be obtained that 
would lead to a conclusive opinion.  
See Jones v. Shinseki, 23 Vet. App. 
382, 389 (2010).  (The AOJ should 
ensure that any additional evidentiary 
development suggested by the examiner 
should be undertaken so that a 
definitive opinion can be obtained.)

3.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions and any additional 
notification and/or development deemed 
warranted, the issue on appeal must be 
readjudicated.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished an SSOC and afforded the 
appropriate time period for response.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


 Department of Veterans Affairs


